Citation Nr: 1438226	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include an L-5 chip fracture.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a scar to the lower jaw.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  He also had additional service in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to reported to his scheduled hearing or provide good cause for such failure.

The issues of entitlement to service connection for a neck disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability, to include an L-5 chip fracture, that had onset in service or that was caused or permanently aggravated by his active military service.

2.  The Veteran does not have a left hip disability that had onset in service or that was caused or permanently aggravated by his active military service.

3.  The Veteran does not have a lower jaw scar that had onset in service or that was caused or permanently aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include an L-5 chip fracture, have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for entitlement to service connection a left hip disability have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for entitlement to service connection to a lower jaw scar have not been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection for an injury or disease incurred or aggravated during a period of active duty for training (ACDUTRA) is also warranted. 38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2013).  Service connection for only injury incurred or aggravated during a period of inactive duty training (INACDUTRA) is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident).  38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a). 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to do establish "veteran status": (1) serve on active duty; (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  The presumption of soundness, presumption of aggravation, and service connection for presumptive diseases, do not apply for periods of ACDUTRA and INACDUTRA unless "veteran" status is attained for those periods of service.  That is, the reservist must establish service connection for a disability on a direct basis first.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins, supra.

Low Back Disability

The Veteran is seeking entitlement to service connection for a low back disability, to include an L-5 chip fracture.  The Veteran has argued that he has a current lumbar spine disability due to an injury to his low back while in the Army National Guard.  

There is no evidence of any chronic low back condition during the Veteran's active military service from 1975 to 1978.  In March 1976, he complained of back and neck pain after he slipped and fell.  He was diagnosed with a bad muscle strain and there is no evidence of any further back or neck problems.  In February 1978, the Veteran complained of pain in the left side of the rib cage following a vehicle accident.  He had some tenderness in the right rib cage and thoracic spine, but an x-ray was normal.  He was diagnosed with a contusion and there are no further complaints related to the vehicle accident.  The Veteran's April 1978 separation examination is negative for any noted disability of the back or spine.  

However, the Veteran's service treatment records show that in August 1983, while on active duty for training in the Army National Guard, the Veteran sustained contusions to the lower back and right hip after an armored personnel carrier he was riding in crashed into a tree, causing the Veteran to be thrown against the side of the carrier with other soldiers thrown on top of him.  Examination reports following the incident show that the Veteran had bruising to the low back and right hip area, as well as superficial abrasions and diffuse mild tenderness without muscle spasms or deformity.  An x-ray of the lumbar spine showed an abnormality at L-5 that the considered to be either an old chip fracture or a growth defect.  The Veteran was prescribed pain medication and bed rest.  At a follow-up appointment one week after the accident, the Veteran reported that he was feeling much better, although he still had some dull, lingering low back pain.  The Veteran was diagnosed with muscle spasm of the lumbar back and prescribed an additional five days of bed rest.  Service department records show that that the injury was considered in the line of duty and a temporary aggravation of a pre-existing disability.  There is no evidence of any further complaints of or treatment for any low back problems in either the Veteran's service treatment records or private medical records before separation from service.  

The Veteran was not treated for a low back condition within in one year of separation from service.

A January 2009 x-ray and March 2009 MRI of the lumbar spine showed minimal degenerative changes at L5-S1.  

In February 2010, the Veteran was afforded a VA examination of his low back.  At that time, the Veteran complained of intermittent and increasingly severe low back pain since his 1983 injury while in the National Guard.  The examiner concluded that it is less likely than not that the Veteran's current degenerative changes to the lumbar spine are related to what appeared to be only a soft tissue injury in service.  Rather, the examiner concluded that these changes are most likely due to the normal aging process.

In September 2010, the Veteran was afforded another VA examination of his lumbar spine.  The Veteran continued to complain of a worsening history of low back pain since his 1983 accident.  However, the examiner noted that although the Veteran had degenerative changes to the lumbar spine at L5-S1, there was no current evidence of the old L-5 chip fracture that was noted in service and he concluded that the Veteran's current degenerative changes are less likely than not due to the Veteran's in-service injury.  The examiner explained that the physical findings following the injury in 1983 are minimal and there was no evidence of chronic complaints or evidence of a disability in the Veteran's service treatment records that would suggest any lasting effects of the accident.  Further, the examiner noted that despite the Veteran's claims that he has experienced symptoms since service, there is no medical evidence to support chronicity.  The examiner opined that the Veteran's current lumbar spine condition is more likely the result of aging, musculoskeletal deconditioning due to physical inactivity, and perhaps genetic predisposition.  

Based on the above evidence, the Board finds that entitlement to service connection for a low back disability, to include an L-5 chip fracture, is not warranted.  Although the Veteran's service treatment records show that the Veteran sustained contusions to the low back and right hip during active duty training in 1983, the preponderance of the evidence is against a finding that this injury resulted in a permanent disability.  

There is no evidence in the Veteran's service treatment records of any further complaints of low back pain nor is there any evidence of complaints of or treatment for a low back condition within one year of separation from active service.  Indeed, the record is negative for any evidence of a low back disability for decades after service.  The L-5 chip fracture noted in the Veteran's service treatment records was not found on the Veteran's current MRI.  The Board finds that the absence of any medical evidence of a low back condition for so many years after service weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, the Board notes that two VA examiners have opined that the Veteran's current degenerative changes of the lumbar spine are unrelated to service.  These opinions were based on a review of the evidence, as well as the examiner's medical knowledge and clinical experience, are consistent with the available evidence, and are supported by an adequate rationale.  The Veteran has presented no medical evidence to the contrary.

Although the Veteran has offered his own opinion as to the etiology of his current low back disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative disc disease of the lumbar spine due to an injury in service more than three decades ago is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals and that there are many possible causes for a disease such as arthritis.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a low back disability, to include an old L-5 chip fracture, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Left Hip Disability

The Veteran is also seeking entitlement to service connection for a left hip disability.  

However, there is no evidence that the Veteran had any injury to the left hip in service or that he has a current left hip disability.  As noted above, the Veteran's service treatment records document an injury to the low back and right hip in August 1983, but no injury to the left hip is noted.  

Additionally, the Veteran's post-service medical records are negative for any complaints of or treatment for a left hip condition.  

Accordingly, as there is no competent evidence of either an in-service injury to the left hip or a current left hip disability, entitlement to service connection for this condition is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Lower Jaw Scar

The Veteran is also seeking entitlement to service connection for a scar on the lower jaw which he claims is the result of a past jaw fracture.  

As an initial matter, the Board notes that there is no medical documentation that the Veteran actually has a scar on his jaw.  However, the Board notes that a facial scar would be readily observable by the Veteran without any medical training and he is therefore competent to report that he has a scar.  

However, the Veteran's service treatment records do not show any evidence that the Veteran fractured his jaw while on active duty or active duty for training.  The Veteran's 1982 enlistment physical for the Army National Guard has a notation that the Veteran's jaw is okay.  While this notation suggests that the Veteran did sustain some injury to the jaw in the past, there is no evidence that such an injury was incurred in service and no current disability or deformity of the jaw is noted on the 1982 examination.  Unfortunately, the Veteran fails to elaborate on the circumstance surrounding any past injury to the face or jaw.  

The Board notes that a serious injury such as a fractured jaw is the type that is highly likely to be documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Accordingly, the Board finds that absence of any accounts of a fractured jaw or other related injury in the Veteran's service treatment records make it highly probable that no such injury occurred.  In this case, the Board finds that the contemporaneous medical records are more probative than a vague and unsubstantiated claim by the Veteran made thirty years after separation from service regarding whether the Veteran had any injury to his jaw in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

For the above reasons, entitlement to service connection for a scar on the lower jaw is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters sent to him prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's available service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
ORDER

Entitlement to service connection for a low back disability, to include an L-5 chip fracture, is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a lower jaw scar is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for bilateral hearing loss and tinnitus, as well a neck disability.

In August 2010, the Veteran was afforded a VA audiology examination.  At that time, the examiner was unable to obtain reliable puretone thresholds in either ear, making it impossible to determine whether the Veteran has a current hearing loss disability for VA purposes.  However, the examiner opined that since the Veteran's hearing was within normal limits at separation from service and there were no significant threshold shifts between enlistment and separation, any current hearing loss and tinnitus were less likely than not related to service.  Unfortunately, this opinion is inadequate, as service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the Board finds that remand is required to obtain a medical opinion that considers whether the Veteran's hearing loss and tinnitus are at least as likely as not related to in-service noise exposure, regardless of whether the Veteran's hearing was within normal limits at separation from service.  Additionally, audiological testing should again be administered to the Veteran to attempt to determine whether he has a current hearing loss disability.

In September 2010, the Veteran was afforded a VA examination of his spine.  The examiner noted that the Veteran suffers from degenerative changes to the cervical spine, status post discectomy at C3-4 and anterior cervical fusion.  However, the examiner stated that he could not render an opinion concerning the etiology of the Veteran's current disability without resorting to speculation.  Unfortunately, the examiner does not elaborate why his unable to render the requested opinion, and it is unclear whether additional development, such as diagnostic testing or referral to an orthopedic specialist would clarify the etiology of the Veteran's cervical spine disability.  Accordingly, the Board finds that a remand is required to provide the Veteran a new VA examination of his neck disability.  This new examination should be performed by a medical doctor and if possible, one who has received specialized training in diagnosing and treating disorders of the back and spine.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most current VA outpatient treatment records, if any, with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA audiological examination of his bilateral hearing loss and tinnitus.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hearing loss disability, if any, and his tinnitus had onset in service or was caused or permanently aggravated by a qualifying period of military service.  The examiner should be mindful that service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his neck/cervical spine disability.  This examination should be conducted by a medical doctor and if possible, one with specialized training in treating and diagnosing disabilities of the back and spine.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's neck disability had onset in service or is otherwise etiologically related to a qualifying period of service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


